TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2019



                                      NO. 03-18-00741-CR


                                 Sidney Lee Snyder, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Sidney Lee Snyder

has filed a motion to dismiss the appeal.       Therefore, the Court grants the motion, allows

Sidney Lee Snyder to withdraw his notice of appeal, and dismisses the appeal.         Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.